Citation Nr: 1813828	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-22 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for bilateral nuclear cataracts and left eye open angle glaucoma, to include as secondary to service-connected status posttraumatic left cheek injury.  

2. Entitlement to service connection for a kidney disability (claimed as bleeding/clotting disorder, kidney disease, and minimal change disease).

3. Entitlement to service connection for a pulmonary embolism, to include as secondary to a kidney disability.

4. Entitlement to service connection for arrhythmia, to include atrial flutter/fibrillation, to include as secondary to a kidney disability.

5. Entitlement to service connection for cellulitis, to include as secondary to a kidney disease.

6. Entitlement to service connection for high cholesterol, to include as secondary to a kidney disability. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to August 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2012 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In February 2016, the Board remanded the case to schedule a hearing.  In March 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Regarding the Veteran's claim for bilateral cataracts and left eye glaucoma, the Veteran contends that such eye disabilities are related to a left cheek injury sustained in service.  Service connection is in effect for status post-traumatic left check injury.  An August 2012 VA examination included a positive nexus opinion.  In September 2012, the RO obtained an addendum opinion from the August 2012 VA examiner because the Veteran's service treatment records consistently reflected his in-service softball injury was to his right eye, not the left eye as described in his VA treatment records, but he did have a separate in-service injury to his left maxillary area without a fracture in 1969.  In a September 2012 addendum, the examiner offered a negative nexus opinion.  He described that the Veteran's "left eye did not receive significant injury or trauma to cause glaucoma."  

The Board finds the opinions obtained to date are inadequate because they are inconsistent.  In the August 2012 opinion the examiner opined that that the Veteran suffered an injury to his left cheek severe enough to cause both glaucoma and cataracts in the Veteran's left eye, but in the September 2012 addendum he opined that the Veteran did not suffer an injury severe enough to cause glaucoma.  Clarification is needed.  The examiner must also provide an opinion on the right eye. 

Regarding the Veteran's claim for a kidney disability, the Veteran has not been provided an examination in connection with his claim.  His post service VA treatment records reflect the variously diagnosed kidney problems.  In a January 2013 letter, the Veteran's private nephrologist, Dr. R.J.F. described that he had treated the Veteran for minimal change disease, a form of nephrotic syndrome since August 1988.  He also opined that it was possible an episode of severe dehydration the Veteran had while in Ranger School either contributed to or caused his kidney problems.  A medical opinion is needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (c)(4).  

The Veteran contends that his pulmonary embolism, arrhythmia, cellulitis, and high cholesterol disabilities are secondary to his kidney disability.  The Veteran's VA treatment records indicate that he has been diagnosed with these disabilities.  Accordingly the examination on remand should also address the nature and likely etiology of his pulmonary embolism, arrhythmia, cellulitis, and high cholesterol.  

Additionally, the record identifies on going treatment for his kidney disability from private nephrologist Dr. R.J.F. since August 1988.  Related treatment records should be obtained on remand.  Updated VA treatment records should also be obtained.  See 38 C.F.R. § 3.159. See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain the names and addresses of all medical care providers who treated the Veteran for any claimed disability since service.  After securing the necessary releases, take all appropriate action to obtain these records, including records from Dr. R.J.F. at the University of North Carolina Kidney Center in Chapel Hill, North Carolina from August 1988 to present.  Additional VA treatment records since January 2015 should also be obtained.  

2. After the completion of (1), the AOJ should arrange to obtain an addendum opinion (with examination only if deemed necessary by the provider) from the August 2012 VA eye conditions examiner (or from another provider if the August 2012 examiner is unavailable) that addresses the current nature and likely etiology of any diagnosed eye disability.  The entire record, including this remand, must made available to the examiner for review.  Based on the record, the examiner should provide an opinion to the following:

(a) Identify all pathology affecting either eye. 

(b) Is it at least as likely as not that any diagnosed eye disability (to include cataracts or glaucoma) is due to active duty service, to include as due to November 1969 injury to his left eye and/or the April 1971 softball injury to his right eye?

(c) If the answer to (a) is no, is it at least as likely as not that any diagnosed eye pathology (to include cataracts or glaucoma) is caused or aggravated by his service-connected status post-traumatic left check injury disability?  The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.

3. After the completion of (1), the AOJ should also schedule an appropriate VA examination to determine the nature and etiology of the Veteran's variously diagnosed kidney disorder; pulmonary embolism; arrhythmia; cellulitis; and high cholesterol disabilities.  The entire record, including this remand, must be reviewed by the examiner. Based on the record, the examiner should provide an opinion to the following:

(a) Is it at least as likely as not that any diagnosed kidney disability is due to the Veteran's active duty service?  The examiner is specifically requested to consider the Veteran's report of suffering dehydration during his Army Ranger training and the Veteran's private nephrologist's January 2013 opinion that it is possible that suffering severe dehydration during Ranger training contributed or triggered his kidney disability.

(b) If the answer to (a) is yes, is it at least as likely as not that the Veteran's pulmonary embolism is caused or aggravated by the Veteran's kidney disability?  

(c) If the answer to (a) is yes, is it at least as likely as not that the Veteran's arrhythmia is caused or aggravated by the Veteran's kidney disability?

(d) If the answer to (a) is yes, is it at least as likely as not that the Veteran's cellulitis is caused or aggravated by the Veteran's kidney disability?

(e) If the answer to (a) is yes, is it at least as likely as not that the Veteran's cellulitis is caused or aggravated by the Veteran's kidney disability?

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.

4. The AOJ should then review the record and re-adjudicate the claims.  If any benefit remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




